Filed 5/07/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                   2020 ND 82

In the Interest of M.M., a Child


State of North Dakota, by and through
Williams County Social Services,                    Petitioner and Appellee
      v.
M.M., a child; M.M, Mother,                                    Respondents
     and
J.J., Father,                                     Respondent and Appellant



                                   No. 20200054

Appeal from the Juvenile Court of Williams County, Northwest Judicial
District, the Honorable Paul W. Jacobson, Judge.

AFFIRMED.

Per Curiam.

Marlyce A. Wilder, Assistant State’s Attorney, Williston, ND, for petitioner
and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for respondent and appellant.
                               Interest of M.M.
                                 No. 20200054

Per Curiam.

[¶1] J.J., M.M.’s father, appealed from a juvenile court judgment terminating
his parental rights to M.M. The juvenile court found M.M. is deprived, the
conditions and causes of the deprivation are likely to continue, M.M. has
suffered or will probably suffer serious physical, mental, or emotional harm,
and the child has been in constant care for at least 450 nights out of the last
660 nights. See N.D.C.C. § 27-20-44(1)(c)(1) and (2). On appeal, J.J. argues
there was not clear and convincing evidence to support a termination of his
parental rights, and he received ineffective assistance of counsel from his trial
attorney. We conclude the juvenile court’s findings are supported by clear and
convincing evidence and are not clearly erroneous. Regarding his ineffective
assistance of counsel claim, the face of the record does not establish that J.J.’s
counsel was ineffective under the guidelines in State v. T.L., 2008 ND 131,
¶ 31, 751 N.W.2d 677. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and
(4).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers




                                        1